Citation Nr: 0336888	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  95-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an upper back and 
neck disorder.

3.  Entitlement to service connection for sinusitis/allergic 
rhinitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for peptic ulcer 
disease/gastroenteritis.

6.  Entitlement to service connection for urinary tract 
disorder, manifested by hematuria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1985 to 
September 1993 with over three months prior active service 
reported.  She reportedly served in the Southwest Asia 
Theater of operations from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 1996 and July 1998, the Board remanded this 
case to the RO for further development of the evidence.  

Although the veteran's appeal also included the issues of 
entitlement to service connection for disorder of the 
gallbladder, cardiac disease, gynecological disorder, 
residuals of tick bites, residuals of an injury to the right 
eye, left and right knee disorders, tinnitus, and an 
increased rating claim for service-connected bronchial 
asthma, the Board denied these issues in a July 1998 
decision.  These issues are therefore no longer in appellate 
status.  Additionally, the service connection claims for a 
low back disorder, upper back and neck disorder, and 
headaches will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran had active duty service in the Southwest Asia 
theatre of operations during the Persian Gulf War. 

2.  Chronic sinusitis/rhinitis was manifested during the 
veteran's active duty service.

3.  Urinary tract disorders during the veteran's active duty 
service were acute in nature and unrelated to any current 
chronic urinary tract disorder.

4.  The veteran does not suffer from a peptic ulcer 
disease/gastroenteritis or a chronic disorder manifested by 
verified gastrointestinal signs or symptoms.


CONCLUSIONS OF LAW

1.  Sinusitis/ rhinitis was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003). 

2.  Urinary tract disorder, manifested by hematuria, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003). 

3.  Peptic ulcer disease/gastroenteritis was not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

4.  A chronic disorder manifested by gastrointestinal 
symptoms was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a June 2003 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, in the present case the appellant has 
indicated in June 2003 statement in support of claim that 
there is no additional evidence to submit and that she wants 
immediate appellate review.  The Board therefore finds that 
there is no prejudice to the appellant as a result of any 
legal deficiency in the VCAA notice furnished by pursuant to 
the invalidated regulation and that no useful purpose would 
be served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  It is clear from 
communications from the appellant and the appellant's 
representative that they seek appellate review without 
further delay.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and numerous VA examinations.  
As the record shows that the veteran has been afforded VA 
examinations in connection with her claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issues before the Board are claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as peptic 
ulcers, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the veteran served in the Southwest Asia 
theatre of operations during the Persian Gulf War.  Service 
connection may also be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's 
claim under this regulation does not preclude consideration 
of entitlement to service connection on a direct basis. 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The Board remanded this matter in June 1998 in order to 
further develop the evidence in this case.  Specifically, the 
remand requested that the veteran be afforded examinations to 
determine whether she currently has sinusitis/allergic 
rhinitis, urinary tract disorder, manifested by hematuria, 
and peptic ulcer disease/gastroenteritis, and if so, whether 
any of these disabilities are related to service.  

Sinusitis/Allergic Rhinitis

The veteran's essential argument is her sinusitis/allergic 
rhinitis is related to service.  Service medical records 
demonstrated that in August 1986, the veteran complained of 
daily headaches, associated with nasal congestion.  
Examination revealed that frontal sinus areas were tender.  
The diagnosis was rule out sinus disease.  Sinus series X-
rays were performed, which showed the frontal sinuses to be 
hypoplastic, but no other significant abnormality was seen.  
Service medical records dated in July and August 1987 
referred to rhinitis, and various medical records include 
incidental references to the veteran taking medication for 
rhinitis.  In June 1993, the veteran complained of headaches 
for three months.  She admitted to increased stress at work.  
The diagnosis was tension headaches.  Separation examination 
from service in July 1993 indicated that her sinus clinically 
evaluated as normal.  There were no clinical findings of 
headaches on separation examination. 

A VA examination was performed in April 1999.  The veteran 
stated that she feels improved in symptomatology following a 
sinus uplift procedure in 1996.  Examination revealed that 
she is well-healed and asymptomatic in regard to that surgery 
with no apparent sequela or complication.  After examination 
and review of the records, the examiner determined that the 
veteran does not have any symptoms of sinusitis/allergic 
rhinitis.  However, the examiner also indicated that after 
reviewing the records it appeared that the veteran had 
allergic rhinitis dating back to 1987 and intermittent 
sinusitis dating back to 1992.  No diagnosis was given.  

Based on a review of service medical records and the April 
1999 VA examiner's opinion, the Board finds that chronic 
sinusitis/rhinitis was manifested during the veteran's period 
of active duty service, and service connection is therefore 
warranted for any current residuals of these disorders.              

Urinary Tract Disorder

Service medical records demonstrate that the veteran had 
urinary tract problems in service.  Treatment records from 
August 1985 through April 1993 demonstrate treatment for and 
diagnosis of urinary tract infection (UTI) and recurrent 
cystitis.  VA examination report in December 1996 also 
diagnosed the veteran as having recurrent UTI.  However, 
clinical findings on examination were normal.  

Post-service medical evidence showed that intravenous 
pyelogram examination in December 1996 was evaluated as 
normal.  VA examination report in March 1999 indicated that 
the veteran's strong urinary problem had subsided secondary 
to drinking Epsom salts.  She denied any dysuria or blood in 
the urine.  Examination of the abdominal area revealed no 
pain or abnormalities of the kidney.  Urine analysis 
indicated acute bacterial infection, which the examiner 
opined was likely causing the strong urine problem.  

The veteran's essential argument is that her urinary tract 
disorder, manifested by hematuria, is related to service.  
However, while she was treated for urinary tract problems in 
service, the March 1999 VA examiner's opinion is that her 
urinary tract problems in service were not chronic in nature.  
The examiner's opinion is probative as it was based upon 
examination, including urine analysis, and a review of the 
veteran's claims file.  There is also no medical evidence 
relating her current urinary tract problems and service.  The 
Board further notes that urinary tract problems are not signs 
or symptoms of an undiagnosed illness pursuant to the 
provisions of 38 C.F.R. § 3.317(b).  Based upon the above, 
the evidence does not show that her current urinary tract 
disorder is related to service.   

Peptic Ulcer Disease/Gastroenteritis

The veteran is also essentially claiming that she currently 
suffers from peptic ulcer disease/gastroenteritis that is 
related to service.  Service medical records do show 
complaints of and treatment for gastrointestinal (GI) 
problems.  Clinical records in April 1986 demonstrated that 
the veteran complained of abdomen pain, vomiting blood, and 
diarrhea.  Upper GI series revealed some duodenitis, but was 
otherwise normal.  Gallbladder ultrasounds were also found 
normal.  Records further show complained of pain described as 
stomach pain with diarrhea in January 1987 and abdomen pain 
in the lower pelvic area in December 1988.  

In July 1993, the veteran complained of experiencing 
epigastric pain for six months.  The diagnosis was suspected 
cholelithiasis and suspected peptic ulcer disease.  Upper GI 
series in July 1993 was normal.  Separation examination did 
not reveal any clinical findings or diagnosis of peptic ulcer 
disease or gastroenteritis.  

VA examination report in March 1999 indicated that the 
veteran complained of having stomach problems as occasionally 
being hungry after having a meal.  The report indicated that 
the veteran denied any stomach pain or reflux.  GI 
examination was normal.  Physical examination of the abdomen 
indicated that the abdomen was soft, non-tender with no mass.  
Bowel sounds were positive throughout.  No diagnosis was 
given.  The Board notes that the December 1996 VA examination 
report diagnosed gastroenteritis, however, there were no 
objective clinical findings upon examination to support the 
diagnosis.  Furthermore, the March 1999 VA examination is 
more recent and therefore more probative as to the current 
medical condition of the veteran.       

While the evidence does not show a current diagnosis for the 
veteran's GI complaints, the Board notes that GI signs or 
symptoms are designated manifestations of an undiagnosed 
illness pursuant to the provisions of 38 C.F.R. § 3.317(b).  
Nevertheless, the evidence summarized above demonstrates  
that while service medical records show complaints and 
treatment for epigastric pain, abdominal and stomach pain, 
the most recent VA examination report in March 1999 revealed 
no GI signs or symptoms.  The March 1999 VA examination is 
probative evidence as it was based on examination and review 
of the claims file.  Absent current findings of a GI signs or 
symptoms or a diagnosis of peptic ulcer 
disease/gastroenteritis that is attributable to service, 
service connection cannot be granted. 

Conclusion

The Board acknowledges the veteran's belief that she suffers 
from certain medical problems and that they are related to 
service.  However, as a lay person, she is not competent to 
make a medical diagnosis or relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Board therefore must base its decision on the opinions of 
trained medical professionals.  

Finally, in making the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions as to the gastrointestinal and urinary 
tract disorder issues.


ORDER

Entitlement to sinusitis/rhinitis is warranted.  To this 
extent, the appeal is granted. 

Entitlement to service connection for urinary tract disorder, 
manifested by hematuria, and for peptic ulcer 
disease/gastroenteritis, to include GI symptoms, is denied.  
To this extent, the appeal is denied.


REMAND

In a letter from the veteran received June 2003, the veteran 
indicates that she had x-rays and magnetic resonance imaging 
(MRI) testing performed on her lower and upper back and neck 
at a VA facility.  It is not clear, but it appears from the 
date of the veteran's communication that the testing referred 
to was recent.  While the record does appear to include the 
reports of VA examinations with opinions in connection with 
the low back and upper back and neck issues, VA has 
constructive knowledge of documents generated by VA medical 
facilities even if the said records were not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA General Counsel held 
that failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  There is no way to 
determine if any recent VA medical records would change the 
outcome of these claims without reviewing those records.  
Therefore, while the Board regrets further delay in appellate 
review, in view of the veteran's June 2003 communication the 
Board must return the case to the RO for additional 
development. 

In addition to the service connection claims for a low back 
disorder and upper back and neck disorder, the veteran claims 
that she suffers from headaches, which are related to 
service.  It appears that the RO has denied this claim due to 
fact that while there was treatment for headaches in service, 
there is no evidence of a chronic disability of headaches.  
The RO's conclusion is supported by a VA neurological 
examination in March 1999 that found that her complaints of 
headaches were non-specific in nature.  No diagnosis of 
headaches was given.  However, a VA examination in March 1999  
diagnosed the veteran as having headaches.  While the March 
1999 VA examiner indicated that the veteran stated that these 
headaches originated in the last year, the records show that 
the veteran was receiving treatment for headaches while in 
service.  There is also some evidence suggesting that the 
headaches may be related to or a symptoms of the veteran's 
sinusitis/rhinitis (for which the Board has granted service 
connection in the foregoing decision).  Based on the 
arguments raised by the veteran, the apparent inconsistency 
in medical diagnoses and findings, and the lack of an 
etiology opinion, the Board believes that it may not properly 
proceed with appellate review on the issue of entitlement to 
service connection for headaches at this time.  Further 
examination and etiology opinions are necessary.  38 C.F.R. 
§ 3.159.         

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

2.  All VA medical records pertinent to 
the upper back, low back, neck and 
headache claims subsequent to 2000 should 
be obtained and made of record, to 
include the reports of any  X-ray and MRI 
testing during that period.  

3.  Once the above-requested development 
has been completed, the veteran should be 
afforded appropriate VA examination to 
ascertain the nature and etiology of the 
claimed headaches.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  After examining the veteran 
and reviewing the records, the examiner 
should offer an opinion as to the nature 
and etiology of any headache disorder, to 
include whether any headaches are related 
to the veteran's sinusitis/rhinitis or 
are due to a separate diagnosed disorder.  
If the examiner is unable to relate the 
headaches to the veteran's 
sinusitis/rhinitis or to any other 
medically diagnosed disorder, the 
examiner should then report whether there 
are objectively verified signs or 
symptoms of headaches.  

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for low back 
disability, for upper back and neck 
disability, and for headaches.  If any of 
these benefits sought are not granted, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



